FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD HENRY JOHNSON, Jr.,                      No. 11-35930

               Plaintiff - Appellant,            D.C. No. 6:10-cv-00005-AA

  v.
                                                 MEMORANDUM *
RICK COURSEY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Richard Henry Johnson, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising from a disciplinary hearing. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Universal Health Servs., Inc. v.

Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Johnson’s double

jeopardy claim because the prohibition against double jeopardy does not apply to

prison disciplinary sanctions. See United States v. Brown, 59 F.3d 102, 104 (9th

Cir. 1995) (per curiam) (prison disciplinary sanctions “are not punishment for

purposes of double jeopardy because they are solely remedial”).

      The district court properly granted summary judgment on Johnson’s Eighth

Amendment claim because Johnson failed to raise a genuine dispute of material

fact as to whether he suffered a deprivation resulting in “the denial of ‘the minimal

civilized measure of life’s necessities.’” Farmer v. Brennan, 511 U.S. 825, 834

(1994) (citation omitted).

      The district court properly granted summary judgment on Johnson’s

Fourteenth Amendment due process claims because Johnson failed to raise a

genuine dispute of material fact as to whether some evidence supports the

disciplinary decision, and prisoners have no constitutional right to cross-examine

witnesses in disciplinary hearings. See Superintendent, Mass. Corr. Inst.,

Waldpole v. Hill, 472 U.S. 445, 455 (1985) (“[T]he requirements of due process

are satisfied if some evidence supports the decision by the prison disciplinary


                                          2                                       11-35930
board.”); Wolff v. McDonnell, 418 U.S. 539, 567-68 (1974) (no constitutional right

to cross-examine witnesses in prison disciplinary hearings).

      AFFIRMED.




                                         3                                  11-35930